

Execution Copy
 
 
AIRBEE WIRELESS, INC.
 
DEBENTURE AND WARRANT PURCHASE AGREEMENT
 
January 30, 2008


 
 

--------------------------------------------------------------------------------

 
 

1.
Purchase and Sale of Debentures; Issuance of Warrants; Security Interest.
1
 
1.1
Sale of Debentures.
1
 
1.2
Issuance of Warrants.
1
 
1.3
Security Interest. .
1
 
1.4
Closings; Deliveries.
1
2.
Representations and Warranties of the Company.
1
 
2.1
Organization, Good Standing and Qualification
1
 
2.2
Authorization
1
 
2.3
Valid Issuance of the Securities.
1
 
2.4
Governmental Consents
1
 
2.5
Compliance with Other Instruments
1
 
2.6
Conversion Price Adjustments
1
 
2.7
Reporting Company Status
1
 
2.8
SEC Reports; Financial Statements
1
 
2.9
Sarbanes-Oxley
1
 
2.10
Private Placement
1
 
2.11
Application of Takeover Protections
1
 
2.12
No Integrated Offering
1
 
2.13
Acknowledgment Regarding Investors’ Purchase of Securities
1
 
2.14
Solvency
1
 
2.15
Patents and Trademarks
1
 
2.16
Acknowledgment of Dilution
1
 
2.17
Disclosure
1
3.
Representations and Warranties of the Investors.
1
 
3.1
Authorization
1
 
3.2
Purchase Entirely for Own Account
1
 
3.3
Disclosure of Information
1
 
3.4
Investment Experience; Independent Counsel
1
 
3.5
Accredited Investor
1
 
3.6
Restricted Securities
1
 
3.7
Further Limitations on Disposition.
1
 
3.8
Legends.
1
4.
Conditions to each Closing.
1
 
4.1
Conditions of Investor’s Obligations at each Closing.
1
 
4.2
Conditions of the Company’s Obligations at each Closing.
1
5.
Registration Rights.
1
6.
Additional Covenants.
1
 
6.1
 
1
 
6.2
 
1
 
6.3
 
1
 
6.4
Furnishing of Information
1
 
6.5
Integration
1
 
6.6
Shareholder Rights Plan
1


 
i

--------------------------------------------------------------------------------

 
 


 
6.7
Reservation and Listing of Securities.
1
7.
Miscellaneous.
1
 
7.1
Survival of Warranties
1
 
7.2
Transfer; Successors and Assigns
1
 
7.3
Governing Law
1
 
7.4
Counterparts
1
 
7.5
Titles and Subtitles.
1
 
7.6
Notices.
1
 
7.7
Fees and Expenses
1
 
7.8
Attorney’s Fees
1
 
7.9
Amendments and Waivers.
1
 
7.10
Severability
1
 
7.11
Delays or Omissions
1
 
7.12
Language Construction
1
 
7.13
Entire Agreement
1
 
7.14
Corporate Securities Law
1
 
7.15
Confidentiality.
1
         
Exhibit A
Form of Convertible Debenture
A-1
 
Exhibit B
Form of Warrant
B-1
 
Exhibit C
Wire Instructions (not supplied)
C-1

 
 
ii

--------------------------------------------------------------------------------

 
 
AIRBEE WIRELESS, INC.
 
DEBENTURE AND WARRANT PURCHASE AGREEMENT
 
This Debenture and Warrant Purchase Agreement (the “Agreement”) is made as of
January 30, 2008, by and between Airbee Wireless, Inc., a Delaware Corporation
(the “Company”), and each of the persons or entities listed on Schedule I
attached hereto, which Schedule I may be updated following the date hereof by
mutual agreement of the parties with respect to the Third Closing (each, an
“Investor” and together, the “Investors”).
 
WHEREAS, the Company and its subsidiaries are in need of additional working
capital;
 
WHEREAS, the Company desires to sell, and the Investors desire to purchase,
certain convertible debentures and warrants to purchase common stock of the
Company upon the terms and conditions set forth in this Agreement;
 
WHEREAS, the Company has issued to BARTFAM, a California limited partnership and
one of the Investors named herein (“BARTFAM”), that certain Convertible
Debenture dated January 30, 2007 in the principal amount of $150,000.00 (the
“Prior Debenture”); and
 
WHEREAS, the Prior Debenture shall be cancelled at the Initial Closing (as
hereafter defined) and in consideration of the cancellation thereof $150,000.00
shall be credited to the principal payment due from BARTFAM in connection with
the purchase and sale of the First Tranche Debenture (the “Prior Debenture
Amount”).
 
The Company and the Investors hereby agree as follows:
 
1. Purchase and Sale of Debentures; Issuance of Warrants; Security Interest. 
 
1.1 Sale of Debentures. Subject to the terms and conditions of this Agreement,
the Investors agree to purchase, and the Company agrees to sell and issue to the
Investors: (i) secured convertible debentures, substantially in the form
attached hereto as Exhibit A, in the aggregate principal amount of Five Hundred
Thousand Dollars ($500,000.00) and in the individual principal amounts set forth
on Schedule I opposite each Investor’s name at the Initial Closing (as defined
below), against payment by the Investors to the Company of the principal amount
thereunder (the “First Tranche Debentures”); (ii) secured convertible
debentures, substantially in the form attached hereto as Exhibit A, in the
aggregate principal amount of Five Hundred Thousand Dollars ($500,000.00), and
in the individual principal amounts as set forth on Schedule I opposite each
Investor’s name at the Second Closing (as defined below), against payment by the
Investors to the Company of the principal amount thereunder (the “Second Tranche
Debentures”); and (iii) secured convertible debentures, substantially in the
form attached hereto as Exhibit A, up to the maximum aggregate principal amount
of Four Hundred One Thousand One Hundred and Fifty Seven Dollars ($401,157.00),
and in the individual principal amounts set forth on Schedule I opposite each
Investor’s name at the Third Closing (as defined below), against payment by the
Investors to the Company of the principal amount thereunder (the “Third Tranche
Debentures,” and together with the First Tranche Debentures and Second Tranche
Debentures, the “Debentures”). The shares of common stock of the Company, par
value $0.00004 per share (“Common Stock”) issuable upon conversion of the
Debentures are referred to herein as the “Conversion Shares.”

 
 

--------------------------------------------------------------------------------

 

1.2 Issuance of Warrants. As additional consideration for the working capital
being loaned by the Investors to the Company, the Company shall issue to each
Investor at each Closing, certain warrants, in the form attached hereto as
Exhibit B, each evidencing the right to purchase 26.667 shares of Common Stock
for each dollar of the principal amount of the Debentures sold to such Investor
at each Closing (the “Warrants”), as set forth on Schedule I attached hereto,
opposite each Investor’s name. The purchase price of the Common Stock issuable
upon exercise of the Warrants (the “Warrant Shares”) issued to each Investor at
each Closing shall be as follows: 33.3333% of the Warrant Shares shall have a
purchase price of $0.10 per share; 33.3333% of the Warrant Shares shall have a
purchase price of $0.20 per share, and 33.333% of the Warrant Shares shall have
a purchase price of $0.30 per share. The Warrants to be issued at the Initial
Closing with the First Tranche Debentures, as set forth on Schedule I attached
hereto, are referred to herein as the “First Tranche Warrants.” The Warrants to
be issued at the Second Closing, with the Second Tranche Debentures, as set
forth on Schedule I attached hereto, are referred to herein as the “Second
Tranche Warrants.” The Warrants to be issued at the Third Closing, with the
Third Tranche Debentures, as set forth on Schedule I attached hereto, are
referred to herein as the “Third Tranche Warrants.”
 
1.3 Security Interest. The Debentures, and any future secured convertible
debentures issued by the Company to the Investors pursuant to this Agreement or
any amendments hereto, shall be secured by a security interest in all of the
assets of the Company as more fully described in that certain Security Agreement
executed by and among the parties hereto as of even date herewith in the form
attached hereto as Exhibit D (the “Security Agreement”). The Company shall
execute and deliver all other security documents, including, without limitation,
any intellectual property security agreements, account control agreements,
irrevocable notices of payment assignment, and such other instruments as the
Investors require to further evidence, effectuate and perfect any liens and
security interests granted under the Security Agreement or any such other
security instrument in order to secure the Company’s obligations thereunder,
under the Debentures, and any related agreements. The Company shall make (and
authorize the Investors or any agent they appoint to make), in each case at the
Company’s sole expense, any filings and record any such security agreements with
any filing office, including without limitation the U.S. Copyright Office and
the United States Patent and Trademark Office, as the Investors (or any agent
appointed by them) may request from time to time. 
 
1.4 Closings; Deliveries.
 
(a) Initial Closing. The purchase and sale of the First Tranche Debentures and
the issuance of the First Tranche Warrants shall take place via exchange of
electronic or facsimile signature pages hereto (with originals to be mailed as
soon as practicable thereafter) on February 6, 2008, or at such other time and
place as the parties hereto mutually agree upon, orally or in writing (which
time and place are designated as the “Initial Closing”). At the Initial Closing,
the Company shall deliver to the Investors the First Tranche Debentures and the
First Tranche Warrants, and the Company’s signature page to this Agreement and
the Security Agreement, against (x) payment of the purchase price therefor (such
purchase price to be reduced by the Prior Debenture Amount) by check payable to
the Company or by wire transfer to the bank and account designated by the
Company on Exhibit C attached hereto and (y) delivery of counterpart signature
pages to this Agreement, and to the Security Agreement.

 
2

--------------------------------------------------------------------------------

 

(b) Second Closing. The purchase and sale of the Second Tranche Debentures and
issuance of the Second Tranche Warrants shall take place via exchange of
electronic or facsimile signature pages thereto (with originals to be mailed as
soon as practicable thereafter) on a date to be agreed between the parties, upon
the satisfactory settlement or agreement among the Company and its principal
corporate creditors; provided, however, that either Thomas F. Bartman or John W.
Bartman may waive the occurrence thereof on behalf of each of the Investors (the
“Second Closing”): The Company shall keep the Investors reasonably informed
regarding all such settlement discussions and agreements with any of its
principal corporate creditors. At the Second Closing, the Company shall deliver
to the Investors the Second Tranche Debentures and the Second Tranche Warrants
against payment of the purchase price therefor by check payable to the Company
or by wire transfer to the bank and account designated by the Company on
Exhibit C attached hereto.
 
(c) Third Closing. The Investors may, at their sole option, lend to the Company
up to an additional Four Hundred and One Thousand One Hundred and Fifty Seven
Dollars on the same terms and conditions as the Warrants and Debentures issued
at the Initial Closing and Second Closing (the “Call Option”), provided, that
the Investors shall notify the Company in writing of their intent to exercise
their Call Option (the “Call Option Exercise Notice”) no later than ten (10)
calendar days following the Second Closing, stating the aggregate amount of
funds to be lent to the Company. The purchase and sale of the Third Tranche
Debentures and issuance of the Third Tranche Warrants shall take place via
exchange of electronic or facsimile signature pages thereto (with originals to
be mailed as soon as practicable thereafter) no later than five (5) business
days following the Company’s receipt of the Call Option Exercise Notice (the
“Third Closing”). At the Third Closing, the Company shall deliver to the
Investors the Third Tranche Debentures and the Third Tranche Warrants against
payment of the purchase price therefor by check payable to the Company or by
wire transfer to the bank and account designated by the Company on Exhibit C
attached hereto
 
2. Representations and Warranties of the Company. The Company hereby represents
and warrants to each of the Investors that:
 
2.1 Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
state of Delaware and has all requisite corporate power and authority to carry
on its business. The Company is duly qualified to transact business and is in
good standing in each jurisdiction in which the failure to so qualify would have
a material adverse effect on its business or properties.
 
2.2 Authorization. All corporate action on the part of the Company, its
officers, directors and shareholders necessary for the authorization, execution
and delivery of this Agreement and the Security Agreement, the performance of
all obligations of the Company hereunder and thereunder and the authorization,
issuance, sale and delivery of the Debentures and Warrants has been taken or
will be taken prior to the Closing, and each of the Agreement, the Security
Agreement, the Debentures and Warrants when executed and delivered by the
Company, shall constitute valid and legally binding obligations of the Company,
enforceable in accordance with their respective terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
conveyance, and other laws of general application affecting enforcement of
creditors’ rights generally and (b) as limited by laws relating to the
availability of specific performance, injunctive relief, or other equitable
remedies.
 
2.3 Valid Issuance of the Securities. The Debentures and Warrants that are being
issued to the Investors hereunder, when issued, sold and delivered in accordance
with the terms of this Agreement for the consideration expressed herein, will be
duly and validly issued and fully paid and non-assessable, will be free of
restrictions on transfer other than restrictions on transfer under this
Agreement and applicable state and federal securities laws, will not be subject
to any preemptive rights, rights of first refusal, tag-along rights, drag-along
rights or other similar rights, and will be issued in compliance with applicable
state and federal securities laws. The Conversion Shares and the Warrant Shares
to be issued, sold and delivered upon conversion of the Debentures or upon
exercise of the Warrants, in accordance with the terms hereof for the
consideration expressed herein, will be duly and validly issued, fully paid and
non-assessable, will be free of restrictions on transfer other than restrictions
on transfer under this Agreement and applicable state and federal securities
laws, will not be subject to any preemptive rights, rights of first refusal,
tag-along rights, drag-along rights or other similar rights, and will be issued
in compliance with applicable state and federal securities laws. The Company
(i) has duly and validly authorized and reserved for issuance shares of Common
Stock, which is a number sufficient for the Conversion Shares and the Warrant
Shares and (ii) at all times from and after the date hereof shall have a
sufficient number of shares of Common Stock duly and validly authorized and
reserved for issuance to satisfy the issuance of the Conversion Shares and
Warrant Shares in full. The Debentures, Warrants, Conversion Shares and Warrant
Shares are collectively referred to herein as the “Securities.”

 
3

--------------------------------------------------------------------------------

 

2.4 Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, any United
States (federal, state or local) or foreign governmental authority on the part
of the Company is required in connection with the consummation of the
transactions contemplated by this Agreement, except for filings pursuant to
Section 25102(f) of the California Corporate Securities Law of 1968, as amended,
and the rules thereunder, other applicable state securities laws and Regulation
D of the Securities Act of 1933, as amended (the “Securities Act”).
 
2.5 Compliance with Other Instruments. The Company is not in violation or
default of any provision of its organizational documents, or of any instrument,
judgment, order, writ, decree or material contract to which it is a party or by
which it is bound or, to its knowledge, of any provision of any statute, rule or
regulation applicable to the Company. The execution, delivery and performance of
the Agreement and the Security Agreement and the consummation of the
transactions contemplated hereby and thereby will not result in any such
violation or be in conflict with or constitute, with or without the passage of
time or giving of notice, either a default under any such provision, instrument,
judgment, order, writ, decree or material contract nor will it result in an
event that results in the creation of any lien, charge or encumbrance upon any
assets of the Company.
 
2.6 Conversion Price Adjustments. The Conversion Price (as such term is defined
in the Debenture) adjustments provided for in each Debenture shall remain in
effect between each Closing, unless such Closing is following the Maturity Date
(as such term is defined in the Debenture) of the Debenture and all outstanding
amounts under such Debenture have been paid in full by the Company.
 
2.7 Reporting Company Status. The Company is subject to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”) and the Company has taken no action designed to, or which to its knowledge
is likely to have the effect of, terminating the registration of the Common
Stock under the Exchange Act nor has the Company received any notification that
the Securities and Exchange Commission is contemplating terminating such
registration. The Common Stock is traded on the OTC Bulletin Board of the
Financial Industry Regulatory Authority (the “OTCBB”) and the Company has not
received any notice regarding, and to the Company’s knowledge there is no threat
of, the termination or discontinuance of the eligibility of the Common Stock for
such trading. 

 
4

--------------------------------------------------------------------------------

 

2.8 SEC Reports; Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by the
Company under the Securities Act and the Exchange Act, including pursuant to
Section 13(a) or 15(d) thereof since December 31, 2005 (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Securities and
Exchange Commission with respect thereto as in effect at the time of filing.
Such financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.
 
2.9 Sarbanes-Oxley. The Company is in material compliance with all provisions of
the Sarbanes-Oxley Act of 2002 which are applicable to it as of the date hereof.
 
2.10 Private Placement. Assuming the accuracy of the Investors’ representations
and warranties set forth in Section 3 hereof, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby. The issuance and sale of the
Securities hereunder does not contravene the rules and regulations of the OTCBB.
 
2.11 Application of Takeover Protections. The Company and its Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s certificate of incorporation (or similar charter documents)
or the laws of the State of Delaware (including, but not limited to Section 203
of the Delaware General Corporation Law) that is or could become applicable to
the Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under this Agreement or the Security
Agreement, including without limitation as a result of the Company’s issuance of
the Securities and the Investors’ ownership of the Securities.
 
2.12 No Integrated Offering. Assuming the accuracy of the Investors’
representations and warranties set forth in Section 3 hereof, neither the
Company, nor any of its affiliates, nor any person acting on its or their behalf
has, directly or indirectly, made any offers or sales of any security or
solicited any offers to buy any security, under circumstances that would cause
this offering of the Securities to be integrated with prior offerings by the
Company for purposes of the Securities Act which would require the registration
of any such securities under the Securities Act. 

 
5

--------------------------------------------------------------------------------

 

2.13 Acknowledgment Regarding Investors’ Purchase of Securities. The Company
acknowledges and agrees that each of the Investors is acting solely in the
capacity of an arm’s length purchaser with respect to this Agreement and the
Security Agreement and the transactions contemplated hereby and thereby. The
Company further acknowledges that no Investor is acting as a financial advisor
or fiduciary of the Company (or in any similar capacity) with respect to such
agreements and the transactions contemplated hereby and thereby and any advice
given by any Investor or any of their respective representatives or agents in
connection with the such agreements and the transactions contemplated hereby and
thereby is merely incidental to the Investors’ purchase of the Securities. The
Company further represents to each Investor that the Company’s decision to enter
into this Agreement and the Security Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby and thereby by
the Company and its representatives.
 
2.14 Solvency. After giving effect to the consummation of the transactions
contemplated by this Agreement, the Company will be solvent, able to pay its
indebtedness as it matures and will have capital sufficient to carry on its
business and any other business in which it is about to engage. This Agreement
is being executed and delivered by to the Investors in good faith and in
exchange for fair, equivalent consideration. The Company does not intend to nor
does management believe the Company will incur debts beyond its ability to pay
them as they mature. The Company does not contemplate filing a petition in
bankruptcy or for an arrangement or reorganization under the bankruptcy laws or
any similar law of any jurisdiction now or hereafter in effect relating to
Company nor does Company have any knowledge of any threatened bankruptcy or
insolvency proceedings against Company.
 
2.15 Patents and Trademarks. The Company and its subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports (collectively, the “Intellectual Property Rights”). Neither the
Company nor any subsidiary has received a notice (written or otherwise) that any
of the Intellectual Property Rights used by the Company or any subsidiary
violates or infringes upon the rights of any person. All such Intellectual
Property Rights are enforceable and there is no existing infringement by another
person of any of the Intellectual Property Rights. The Company and its
subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of all of their intellectual properties.
 
2.16 Acknowledgment of Dilution. The Company acknowledges that the issuance of
the Securities may result in dilution of the outstanding shares of Common Stock,
which dilution may be substantial under certain market conditions. The Company
further acknowledges that its obligations under this Agreement, including
without limitation its obligation to issue the Warrant Shares and the Conversion
Shares, are unconditional and absolute and not subject to any right of set off,
counterclaim, delay or reduction, regardless of the effect of any such dilution
or any claim the Company may have against any Investor and regardless of the
dilutive effect that such issuance may have on the ownership of the other
stockholders of the Company.

 
6

--------------------------------------------------------------------------------

 

2.17 Disclosure. The Company has fully provided the Investors with all the
information that the Investors have requested for deciding whether to purchase
the Debentures and Warrants and all information that the Company believes is
reasonably necessary to enable the Investors to make such decision. Neither this
Agreement, the exhibits hereto nor any other statements or certificates made or
delivered in connection herewith or therewith contains any untrue statement of a
material fact or omits to state a material fact necessary to make the statements
herein or therein not misleading.
 
3. Representations and Warranties of the Investors. Each Investor severally but
not jointly hereby represents and warrants to the Company that:
 
3.1 Authorization. Investor has full power and authority to enter into the
Agreement. Each of the Agreement, the Debentures and Warrants, when executed and
delivered by Investor, will constitute valid and legally binding obligations of
Investor, enforceable in accordance with its terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, and other laws of
general application affecting enforcement of creditors’ rights generally and
(b) as limited by laws relating to the availability of a specific performance,
injunctive relief, or other equitable remedies.
 
3.2 Purchase Entirely for Own Account. This Agreement is made with Investor in
reliance upon Investor’s representation to the Company, which by Investor’s
execution of this Agreement, Investor hereby confirms, that the Debentures and
Warrants to be acquired by Investor hereunder, and the Conversion Shares and
Warrant Shares to be issued to such Investor upon conversion of the Debentures
or upon exercise of the Warrants, will be acquired for investment for Investor’s
own account, not as a nominee or agent, and not with a view to the resale or
distribution of any part thereof, and that Investor has no present intention of
selling, granting any participation in, or otherwise distributing the same. By
executing this Agreement, Investor further represents that Investor does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to the Debenture. 
 
3.3 Disclosure of Information. Investor believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Debentures. Investor further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Debentures and Warrants and the
business, properties, prospects and financial condition of the Company. The
foregoing, however, does not limit or modify the representations and warranties
of the Company in Section 2 of this Agreement, or the right of Investor to rely
thereon.
 
3.4 Investment Experience; Independent Counsel. Investor acknowledges that it
can bear the economic risk of its investment, and has such knowledge and
experience in financial or business matters that it is capable of evaluating the
merits and risks of the investment in the Debentures and Warrants. Investor also
represents that it has not been organized for the purpose of acquiring the
Debentures and Warrants. Investor is represented by its own legal counsel in
connection with this Agreement, the related agreements and the transactions
contemplated hereby, and has not been represented by, or been provided with any
legal advice of the Company’s counsel in connection herewith.

 
7

--------------------------------------------------------------------------------

 

3.5 Accredited Investor. Investor is an “accredited investor” within the meaning
of Rule 501 of Regulation D under the Securities Act.
 
3.6 Restricted Securities. Investor understands that the Securities have not
been, and will not be, registered under the Securities Act, by reason of a
specific exemption from the registration provisions of the Securities Act which
depends upon, among other things, the bona fide nature of the investment intent
and the accuracy of Investor’s representations as expressed herein. Investor
understands that the Securities are “restricted securities” under applicable
United States federal and state securities laws and that, pursuant to these
laws, Investor must hold the Securities indefinitely unless they are registered
with the Securities and Exchange Commission and qualified by state authorities,
or an exemption from such registration and qualification requirements is
available. Investor acknowledges that the Company has no obligation to register
or qualify the Securities for resale. Investor further acknowledges that if an
exemption from registration or qualification is available, it may be conditioned
on various requirements including, but not limited to, the time and manner of
sale, the holding period for the applicable Securities, and on requirements
relating to the Company which are outside of Investor’s control, and which the
Company is under no obligation and may not be able to satisfy.
 
3.7 Further Limitations on Disposition. Without in any way limiting the
representations set forth above, Investor further agrees not to make any
disposition of all or any portion of the Securities, unless and until the
transferee has agreed in writing for the benefit of the Company to be bound by
this Section 3, provided and to the extent this Section 3.7 is then applicable,
and:
 
(a) There is then in effect a registration statement under the Securities Act
covering such proposed disposition and such disposition is made in accordance
with such registration statement; or
 
(b) (i) Investor shall have notified the Company of the proposed disposition and
shall have furnished the Company with a detailed statement of the circumstances
surrounding the proposed disposition, and (ii) if reasonably requested by the
Company, Investor shall have furnished the Company with an opinion of counsel,
reasonably satisfactory to the Company that such disposition will not require
registration of such shares under the Securities Act.
 
3.8 Legends. Investor understands that the Securities may bear one or all of the
following legends:
 
(a) “THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR UNDER THE
SECURITIES LAWS OF CERTAIN STATES. THESE SECURITIES ARE SUBJECT TO RESTRICTIONS
ON TRANSFERABILITY AND RESALE AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS
PERMITTED UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. HOLDERS SHOULD BE AWARE THAT
THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT FOR AN
INDEFINITE PERIOD OF TIME. THE ISSUER OF THESE SECURITIES MAY REQUIRE AN OPINION
OF COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER TO THE
EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS IN COMPLIANCE WITH THE SECURITIES
ACT AND ANY APPLICABLE STATE SECURITIES LAWS.”

 
8

--------------------------------------------------------------------------------

 

(b) Any legend required by the Blue Sky laws of any state to the extent such
laws are applicable to the shares represented by the certificate so legended.
 
4. Conditions to each Closing.
 
4.1 Conditions of Investor’s Obligations at each Closing. The obligations of the
Investors to the Company under this Agreement are subject to the fulfillment, on
or before each Closing, of each of the following conditions, unless otherwise
waived:
 
(a) Representations and Warranties. The representations and warranties of the
Company contained in Section 2 of this Agreement shall be true and correct in
all material respects on and as of the applicable Closing with the same effect
as though such representations and warranties had been made on and as of the
date of each Closing.
 
(b) Performance. The Company shall have performed and complied with all
covenants, agreements, obligations and conditions contained in this Agreement
that are required to be performed or complied with by it on or before each
Closing.
 
(c) Execution and Delivery of the Debentures and Warrants. The Debentures and
Warrants to be executed and delivered at each Closing in accordance with
Section 1.4 hereof, shall have been executed by the Company and delivered to the
Investors.
 
(d) Execution and Delivery of the Security Agreement. The Security Agreement
shall have been executed by the Company and delivered to the Investors.
 
(e) Officer’s Compliance Certificate. At each Closing, the President of the
Company shall execute and deliver a certificate certifying that: (i) the
conditions set forth in Section 4.1(a) and (b) hereof have been met by the
Company as of each Closing in all material respects, and that there have been no
material adverse changes to the Company’s business or financial condition since
October 5, 2007; and (ii) the resolutions adopted by the Company’s Board of
Directors authorizing the execution and delivery of this Agreement and the
Security Agreement, the performance of all obligations of the Company hereunder
and thereunder, and the authorization, issuance, sale and delivery of the
Debentures and Warrants.
 
(f) Qualifications. All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States, any state within
the United States or any foreign jurisdiction that are required in connection
with the lawful issuance and sale of the Debentures and Warrants pursuant to
this Agreement shall be duly obtained and effective as of each Closing.
 
4.2 Conditions of the Company’s Obligations at each Closing. The obligations of
the Company to the Investors under this Agreement are subject to the
fulfillment, on or before each Closing, of each of the following conditions,
unless otherwise waived:
 
(a) Representations and Warranties. The representations and warranties of each
of the Investors contained in Section 3 of this Agreement shall be true and
correct on and as of each Closing with the same effect as though such
representations and warranties had been made on and as of such Closing.

 
9

--------------------------------------------------------------------------------

 

(b) Payment. The Investors shall have delivered to the Company principal amount
due under the Debenture to be delivered at such Closing as set forth in Section
1.4 hereof.
 
(c) Qualifications. All authorizations, approvals, or permits, if any, of any
governmental authority or regulatory body of the United States, any state within
the United States or any foreign jurisdiction that are required in connection
with the lawful issuance and sale of the Debentures and Warrants pursuant to
this Agreement shall be duly obtained and effective as of the Closing.
 
5. Registration Rights. As promptly as practicable, but in no event later than
ten (10) days after the date hereof, the Company and the Investors shall enter
into a Registration Rights Agreement that shall provide the Investors customary
registration rights for the Conversion Shares and Warrant Shares, including
demand registration rights and piggyback rights. Such Registration Rights
Agreement shall contain such other usual and customary terms and conditions as
the parties may agree.
 
6. Additional Covenants.
 
6.1 The parties hereto shall execute a Voting Agreement following the Third
Closing in a form to be mutually agreed by the parties, providing for, among
other things, the right of the Investors to appoint two (2) members of the Board
of Directors of the Company, and requiring the approval of such members of the
Board of Directors in matters concerning financial transactions involving the
sale, issuance or repurchase of greater than 1% of the Company’s then issued and
outstanding equity, debt transactions in excess of $100,000.00 in the aggregate
during any applicable fiscal year, the sale of all or substantially all of the
Company’s assets in a single transaction or series of transactions, incurrence
of capital expenditures in excess of $25,000.00 individually and/or $100,000.00
in the aggregate during any applicable fiscal year, except in those expenses
incurred in the ordinary course of business, and certain chief executive level
hires by the Company.
 
6.2 The parties agree to execute, deliver and/or file such other documents or
instruments with the appropriate authorities, and take such other actions as may
be reasonably necessary to carry out the terms and conditions of this Agreement
and the Security Agreement and the transactions contemplated hereby and thereby.
 
6.3 At the Investors’ reasonable request, the Company will cooperate with the
Investors and provide any information necessary to make all filings with the
United States Patent and Trademark Office or other governmental authority that
are reasonably necessary to perfect the security interests of the Investors in
the Company’s patents and trademarks, whether now existing or acquired in the
future, pursuant to that certain Security Agreement executed by and among the
parties hereto as of even date herewith.
 
6.4 Furnishing of Information. Until such time as no Investor owns Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act even if the
Company is not then subject to the reporting requirements of the Exchange Act.
As long as any Investor owns Securities, if the Company is not required to file
reports pursuant to the Exchange Act, it will prepare and furnish to the
Purchasers and make publicly available in accordance with Rule 144(c) such
information as is required for the Investors to sell the Securities under Rule
144. The Company further covenants that it will take such further action as any
holder of the Securities may reasonably request, to the extent required from
time to time, to enable such person to sell such Securities without registration
under the Securities Act within the requirements of the exemption provided by
Rule 144.

 
10

--------------------------------------------------------------------------------

 

6.5 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Securities to the Investors in a manner that would require the registration
under the Securities Act.
 
6.6 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other person, that any Investor is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that any Investor could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Securities under this Agreement or under
any other agreement between the Company and Investors.
 
6.7 Reservation and Listing of Securities.
 
(a) The Company shall maintain a reserve from its duly authorized shares of
Common Stock for issuance of the Conversion Shares and the Warrant Shares.
 
(b) If, on any date, the number of authorized but unissued (and otherwise
unreserved) shares of Common Stock is less than the number of Conversion Shares
and Warrant Shares on such date, then the Company’s Board of Directors shall use
commercially reasonable efforts to amend the Company’s certificate of
incorporation to increase the number of authorized but unissued shares of Common
Stock to at least the amount required for the issuance of the Conversion Shares
and Warrant Shares, as promptly as reasonable practicable.
 
(c) The Company shall, if applicable: (i) in the time and manner required by the
principal securities exchange or market on which the Common Stock is listed or
quoted, (i) prepare and file with such securities exchange or market an
additional shares listing application covering a number of shares of Common
Stock at least equal to the Conversion Shares and the Warrant Shares on the date
of such application, (ii) take all steps necessary to cause such shares of
Common Stock to be approved for listing on such securities exchange or market as
soon as possible thereafter, and (iii) provide to the Investors evidence of such
listing.
 
7. Miscellaneous.
 
7.1 Survival of Warranties. Unless otherwise set forth in this Agreement, the
warranties, representations and covenants of the Company and the Investors
contained in or made pursuant to this Agreement shall survive each Closing. 
 
7.2 Transfer; Successors and Assigns. Except The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties (including transferees of the Debentures
and Warrants). Nothing in this Agreement, express or implied, is intended to
confer upon any party other than the parties hereto or their respective
successors and assigns any rights, remedies, obligations, or liabilities under
or by reason of this Agreement, except as expressly provided in this Agreement.

 
11

--------------------------------------------------------------------------------

 

7.3 Governing Law. This Agreement and all acts and transactions pursuant hereto
and the rights and obligations of the parties hereto shall be governed by and
construed under the laws of the State of New York without giving effect to
principles of conflicts of law.
 
7.4 Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one instrument.
 
7.5 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.
 
7.6 Notices. Unless otherwise expressly provided, any notice required or
permitted under this Agreement shall be in writing and shall be deemed
sufficient upon delivery, when delivered personally or by overnight courier or
sent by telegram or fax, or five (5) days after deposit with the United States
Postal Service, by certified or registered mail, with postage prepaid, addressed
to the party to be notified at such party’s address as set forth below, or on
the signature page, or as subsequently modified by written notice:
 
The Company:
 
Airbee Wireless, Inc.
9400 Key West Avenue
Rockville, Maryland 20850
Attention: Eugene Sharer, President
Facsimile: (301) 517-1861
 
with copies to:
 
Stradling Yocca Carlson & Rauth
1600 Newport Center Drive Suite 1600
Newport Beach, California 92660
Attention: Shivbir S. Grewal, Esq.
Facsimile: (949) 725-4100
 
and
 
Allen & Associates LLC
12400 Wilshire Blvd Suite 1080
Los Angeles, California 90025
Facsimile: 310 371-7272

 
12

--------------------------------------------------------------------------------

 

Investors:
 
John W. Bartman and Thomas F. Bartman
11777 San Vicente Blvd Suite 600
Los Angeles, California 90049
Facsimile: 310 826-8477
 
with copies to:
 
Samuel W. Halper, Esq.
10866 Wilshire Blvd., Suite 400
Los Angeles, CA 90024
Facsimile: 424 901-8399
 
and
 
Allen & Associates LLC
12400 Wilshire Blvd Suite 1080
Los Angeles, California 90025
Facsimile: 310 371-7272
 
7.7 Fees and Expenses. The Company and Investors shall bear their own expenses
in connection with the transactions contemplated by this Agreement; provided
that Company shall pay Investors’ legal expenses up to a maximum of $15,000.00
in connection with the transactions contemplated by this Agreement. Company or
Allen & Associates on behalf of the Company, shall pay Stradling Yocca Carlson &
Rauth outstanding legal fees in the amount of $30,000.00 at the Initial Closing.
 
7.8 Attorney’s Fees. If any action at law or in equity (including arbitration)
is necessary to enforce or interpret the terms of the Agreement, the prevailing
party shall be entitled to reasonable attorney’s fees, costs and necessary
disbursements in addition to any other relief to which such party may be
entitled.
 
7.9 Amendments and Waivers. Any term of this Agreement may be amended or waived
and the observance of any term of this Agreement may be waived (either generally
or in a particular instance and either retroactively or prospectively) only with
the written consent of the Company and the Investors. Any amendment or waiver
effected in accordance with this Section 7.9 shall be binding upon the Investors
and each transferee of the Securities, each future holder of the Securities and
the Company.
 
7.10 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then (a) such
provision shall be excluded from this Agreement, (b) the balance of the
Agreement shall be interpreted as if such provision were so excluded and (c) the
balance of the Agreement shall be enforceable in accordance with its terms.
 
7.11 Delays or Omissions. No delay or omission to exercise any right, power or
remedy accruing to any party under this Agreement, upon any breach or default of
any other party under this Agreement, shall impair any such right, power or
remedy of such non-breaching or non-defaulting party nor shall it be construed
to be a waiver of any such breach or default, or an acquiescence therein, or of
or in any similar breach or default thereafter occurring; nor shall any waiver
of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring. Any waiver, permit, consent or
approval of any kind or character on the part of any party of any breach or
default under this Agreement, or any waiver on the part of any party of any
provisions or conditions of this Agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing. All
remedies, either under this Agreement or by law or otherwise afforded to any
party, shall be cumulative and not alternative.

 
13

--------------------------------------------------------------------------------

 

7.12 Language Construction. All of the terms and provisions (including the final
language used and agreed upon by the parties) of this Agreement and the
schedules and exhibits hereto shall be construed, in all cases, according to
their fair meaning, and not for or against either party hereto. The parties
acknowledge that each party and its counsel have had ample time and opportunity
to review, negotiate and revise this Agreement and the schedule and exhibits
hereto, and that the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of this Agreement or any of the schedules or exhibits
hereto.
 
7.13 Entire Agreement. This Agreement, and the documents referred to herein
constitute the entire agreement among the parties hereto pertaining to the
subject matter hereof, and no party shall be liable or bound to any party in any
manner by any warranties, representations, or covenants except as specifically
set forth herein.
 
7.14 Corporate Securities Law. THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT
OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS
OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF THE SECURITIES OR THE PAYMENT OR
RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO THE QUALIFICATION IS
UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT FROM THE QUALIFICATION BY
SECTION 25100, 25102 OR 25105 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF
ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY CONDITIONED UPON THE QUALIFICATION
BEING OBTAINED UNLESS THE SALE IS SO EXEMPT.
 
7.15 Confidentiality. Each party hereto agrees that, except with the prior
written permission of the other party or as required by applicable law, it shall
at all times keep confidential and not divulge, furnish or make accessible to
anyone any confidential information, knowledge or data concerning or relating to
the business or financial affairs of the other parties to which such party has
been or shall become privy by reason of this Agreement, discussions or
negotiations relating to this Agreement, the performance of its obligations
hereunder or the ownership of Securities purchased hereunder. The provisions of
this Section 7.15 shall be in addition to, and not in substitution for, the
provisions of any separate nondisclosure agreement executed by the parties
hereto with respect to the transactions contemplated hereby.
 
[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Debenture and Warrant
Purchase Agreement as of the date first written above.
 
COMPANY:
 
AIRBEE WIRELESS, INC.
a Delaware corporation
 
By:
/s/ E. Eugene Sharer
Name:
E. Eugene Sharer
Title:
President
 
INVESTORS:

 
BARTFAM, a California limited partnership
 
By:
/s/ Thomas F. Bartman
Name:
Thomas F. Bartman
Title:
General Partner
   
Thomas F. Bartman, Managing Trustee of The
William S. Bartman Marital Trust
 
/s/ Thomas F. Bartman
 
Cecile Citron Bartman, Trustee of the Cecile
Citron Bartman Trust
/s/ Cecile Citron Bartman
 
Judith A. Fiskin, Trustee of the Judith A. Fiskin
Trust dated April 16, 1996
/s/ Judith A. Fiskin



SIGNATURE PAGE TO DEBENTURE AND WARRANT PURCHASE AGREEMENT

 
S-1

--------------------------------------------------------------------------------

 

/s/ John W. Bartman
John W. Bartman
 
/s/ David A. Bartman
David A. Bartman
 
/s/ Michael T. Bartman
Michael T. Bartman



SIGNATURE PAGE TO DEBENTURE AND WARRANT PURCHASE AGREEMENT
 
 
S-2

--------------------------------------------------------------------------------

 

Schedule I
 
List of Investors
 
Investor Name
 
% of 
Investment 
at each 
Closing
 
First Tranche 
Debentures
 
First 
Tranche 
Warrants
 
Second 
Tranche 
Debentures
 
Second 
Tranche 
Warrants
 
Third 
Tranche 
Debentures*
 
Third 
Tranche 
Warrants*
                                 
BARTFAM, a California Limited Partnership
   
33.33
%
$
166,666.67
   
4,444,500
 
$
166,666.67
   
4,444,500
 
$
133,719.17
   
2,565,889
                                               
The William S. Bartman Marital Trust
   
16.67
%
$
83,333.33
   
2,222,250
 
$
83,333.33
   
2,222,250
 
$
66,859.58
   
1,782,944
                                               
Cecile Citron Bartman, Trustee of the Cecile Citron Bartman Trust dated
September 26, 2001
   
16.67
%
$
83,333.33
   
2,222,250
 
$
83,333.33
   
2,222,250
 
$
66,859,58
   
1,782,944
                                               
John W. Bartman
   
10.00
%
$
50,000.00
   
1,333,350
 
$
50,000.00
   
1,333,350
 
$
40,115.75
   
1,069,767
                                               
David A. Bartman
   
6.67
%
$
33,333.33
   
888,900
 
$
33,333.33
   
888,900
 
$
26,743.83
   
713,178
                                               
Michael T. Bartman
   
6.67
%
$
33,333.33
   
888,900
 
$
33,333.33
   
888,900
 
$
26,743.83
   
713,178
                                               
Judith A. Fiskin, Trustee of the Judith A. Fiskin Trust dated April 16, 1996
   
10.00
%
$
50,000.00
   
1,333,350
 
$
50,000.00
   
1,333,350
 
$
40,115.75
   
1,069,767
                                               
TOTAL
   
100.00
%
$
500,000.00
   
13,333,500
 
$
500,000.00
   
13,333,500
 
$
401,157.00
   
10,697,667
 

 
Schedule I
 
 
 

--------------------------------------------------------------------------------

 

* These represent the maximum principal amount and warrant coverage with respect
to the Third Tranche Debentures and Third Tranche Warrants. Schedule I will be
updated upon the Company’s receipt of, and in accordance with, the Call Option
Exercise Notice, with respect to the Third Tranche Debentures and Third Tranche
Warrants.


SIGNATURE PAGE TO DEBENTURE AND WARRANT PURCHASE AGREEMENT
 
 
S-2

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FORM OF CONVERTIBLE DEBENTURE
 
THE SECURITIES REPRESENTED BY THIS DEBENTURE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. ANY
TRANSFER OF SUCH SECURITIES WILL BE INVALID UNLESS A REGISTRATION STATEMENT
UNDER THE ACT AND AS REQUIRED BY BLUE SKY LAWS IS IN EFFECT AS TO SUCH TRANSFER
OR IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY SUCH REGISTRATION IS
UNNECESSARY IN ORDER FOR SUCH TRANSFER TO COMPLY WITH THE ACT AND BLUE SKY LAWS.
 
Airbee Wireless, Inc.
 
12% SECURED CONVERTIBLE DEBENTURE
 
Debenture No. ABEW2008 - I -


$____________
_______________ __, 2008

 
FOR VALUE RECEIVED, subject to the terms and conditions of this 12% Secured
Convertible Debenture (the “Debenture”), AIRBEE WIRELESS, INC., a Delaware
corporation with its principal offices located at 9400 Key West Avenue,
Rockville, Maryland 20850 (the “Company”), hereby promises to pay to the order
of [___________________] (the “Holder”), the principal sum of _________________
U.S. Dollars ($_____________) (the “Face Amount”), or such lesser amount as
below, upon demand made by the Holder at any time on or after the date which is
two (2) years from the date of this Debenture, in lawful money of the United
States and in immediately available funds (the “Maturity Date”). This Debenture
is being issued pursuant to that certain Debenture and Warrant Purchase
Agreement of even date herewith (the “Purchase Agreement”) entered into by the
Holder with the Company and this Debenture is subject to that Purchase
Agreement, which, together with this Debenture, sets forth the respective rights
and obligations of the Holder and the Company with respect to this Debenture.
 
1. Interest. Subject to the terms and conditions of this Debenture, the Company
also promises to pay to the Holder interest accrued on the outstanding unpaid
principal amount hereof until such principal amount is paid at the rate of
twelve percent (12%) per annum. Accrued but unpaid interest shall be paid in
quarter-annual installments, commencing on the last day of the calendar quarter
ending March 31, 2008, and on the last day of each calendar quarter thereafter,
until this Debenture has been paid in full in accordance with the terms hereof.
Interest may be paid, at the option of the Company, in cash or in shares of
common stock of the Company, par value $0.00004 per share (“Common Stock”), at a
price per share of Common Stock equal to 80% of the average of the volume
weighted average price of the Common Stock for the preceding five (5) days on
which the Common Stock is traded on the trading market on which the Common Stock
is then listed or quoted for trading (for example, the OTC Bulletin Board, Pink
Sheets published by Pink Sheets, LLC, the American Stock Exchange, or the Nasdaq
National Market) as reported by a generally accepted reporting service such as
Bloomberg, LP. This Debenture is secured by a security interest in all of the
assets of the Company as described more fully in that certain Security Agreement
executed by the Company, the Holder and certain other parties thereto dated as
of the date hereof.
 
 
A-1

--------------------------------------------------------------------------------

 

2. Prepayment. The Company may not prepay the Debenture in whole or in part
prior to the Maturity Date without the prior written consent of the Holder,
which may be given or withheld in Holder’s sole discretion.
 
3. Conversion.
 
3.1 Conversion Mechanics. Upon any conversion of this Debenture pursuant to
Section 3.2, this Debenture will convert into the number of shares of Common
Stock obtaining by dividing (x) that portion of the Face Amount being converted,
and all accrued and unpaid interest thereon as of the date of conversion, by (y)
$0.02 (the “Conversion Price”). The Conversion Price shall be subject to
adjustment as set forth in Section 4 below.
 
3.2 Holder’s Option to Convert. The Holder shall have the right, but not the
obligation, from time to time to convert all or any portion of the issued and
outstanding Face Amount and accrued but unpaid interest thereon into fully paid
and nonassessable shares of Common Stock at the Conversion Price.
 
3.3 Mechanics of Holder’s Conversion. In the event that the Holder elects to
convert all or any part of this Debenture into Common Stock, the Holder shall
give notice of such election by delivering an executed and completed notice of
conversion in substantially the form attached hereto as Exhibit A (the “Notice
of Conversion”) to the Company on or before each Conversion Date (as defined
below) and such Notice of Conversion shall provide a breakdown in reasonable
detail the Face Amount and accrued but unpaid interest thereon that are being
converted. In addition, concurrently with providing In addition, concurrently
with providing the Notice of Conversion to the Company, and in accordance with
its Notice of Conversion, the Holder shall make the appropriate reduction to the
outstanding Face Amount and accrued and unpaid interest thereon as entered in
its records and shall provide written notice of such adjustment to the Company.
Each date on which a Notice of Conversion is delivered or telecopied to the
Company in accordance with the provisions hereof shall be deemed a Conversion
Date (the “Conversion Date”). Pursuant to the terms of the Notice of Conversion,
the Company will issue, within two (2) business days following a Conversion
Date, instructions to the transfer agent, accompanied by an opinion of counsel,
to issue to the Holder certificates representing the Conversion Shares (as
hereinafter defined) and shall cause the transfer agent to transmit the
certificates representing the Conversion Shares to the Holder within five (5)
business days thereafter. In the case of the exercise of the conversion rights
set forth herein, the conversion privilege shall be deemed to have been
exercised and the Conversion Shares issuable upon such conversion shall be
deemed to have been issued upon the date of receipt by the Company of the Notice
of Conversion. The Holder shall be treated for all purposes as the record holder
of the Conversion Shares, unless the Holder provides the Company written
instructions to the contrary.
 
3.4 Reservation of Shares. During the period the conversion right exists, the
Company will reserve from its authorized and unissued Common Stock a sufficient
number of shares to provide for the issuance of Common Stock upon the conversion
of all or any part of this Debenture (the “Conversion Shares”).

 
A-2

--------------------------------------------------------------------------------

 

3.5 No Fractional Shares. No fractional shares of Common Stock will be issued
upon conversion of this Debenture. In lieu of any fractional shares to which the
Holder would otherwise be entitled, the Company will pay the Holder in cash the
amount of the unconverted Face Amount and accrued and unpaid interest, if any,
that would otherwise be converted into such fractional shares.
 
3.6 Release. Upon full conversion of this Debenture and payment of all cash
amounts due to the Holder as provided in this Debenture, if any, the Company
will forever be released from all of its payment obligations relating to the
Face Amount of this Debenture and any accrued and unpaid interest thereon.
 
4. Conversion Price Adjustment. The Conversion Price shall be subject to
adjustment from time to time as follows:
 
4.1 Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the Maturity Date subdivide its
outstanding securities as to which purchase rights under this Debenture exist,
by split-up or otherwise, or combine its outstanding securities as to which
purchase rights under this Debenture exist, or declare a cash dividend, the
number of Shares as to which this Debenture is convertible as of the date of
such subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision or payment of a cash dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the purchase price payable per Share, so that the
aggregate purchase price payable for the total number of shares of Common Stock
purchasable under this Debenture as of such date shall remain the same.
 
4.2 Reclassification, Reorganization, Consolidation, Merger and Other Changes.
In case of any reclassification, capital reorganization or change in the Common
Stock of the Company (other than as a result of a subdivision, combination, or
stock dividend provided for in Section 4.1), or consolidation or merger of the
Company with or into another corporation, or the sale of all or substantially
all of its assets to another corporation shall be effected in such a way that
holders of the Company’s Common Stock shall be entitled to receive stock,
securities or assets with respect to or in exchange for such Common Stock (a
“Change”), then, as a condition of Change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the Maturity Date to receive upon conversion of this Debenture,
the kind and amount of shares of stock and other securities and property
receivable in connection with such Change that a holder of Common Stock would be
entitled to receive in such Change. In any such case appropriate provisions
shall be made with respect to the rights and interest of the Holder so that the
provisions hereof shall thereafter be applicable with respect to any shares of
stock or other securities and property deliverable upon conversion including
adjustment of the Conversion Price.
 
5. Registration. Pursuant to the terms and conditions of the Registration Rights
Agreement to be executed as set forth in the Purchase Agreement, the Holder will
have certain registration rights with respect to the Conversion Shares.

 
A-3

--------------------------------------------------------------------------------

 

6. Events of Default. 
 
6.1 An “Event of Default”, wherever used herein, means any one of the following
events:
 
(a) Any default in the payment of the principal of, interest on or other charges
in respect of this Debenture, free of any claim of subordination, as and when
the same shall become due and payable;
 
(b) The Company shall fail to observe or perform any other covenant, agreement
or warranty contained in, or otherwise commit any breach or default of any
provision of this Debenture, the Purchase Agreement or the Security Agreement
which is not cured with in the time prescribed;
 
(c) The Company shall commence, or there shall be commenced against the Company
under any applicable bankruptcy or insolvency laws, or the Company commences any
other proceeding under any reorganization, arrangement, adjustment of debt,
relief of debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction relating to the Company or there is commenced against the Company
any such bankruptcy, insolvency or other proceeding which remains undismissed
for a period of 31 days; or the Company is adjudicated insolvent or bankrupt; or
the Company makes a general assignment for the benefit of creditors; or the
Company shall fail to pay its debts generally as they become due;
 
(d) The Company shall default in any of its obligations under any other
debenture or any mortgage, credit agreement or other facility, or other
instrument under which there may be issued, or by which there may be secured or
evidenced any indebtedness for borrowed money or money due under any long term
leasing arrangement of the Company in an amount exceeding $100,000, whether such
indebtedness now exists or shall hereafter be created and such default shall
result in such indebtedness becoming or being declared due and payable prior to
the date on which it would otherwise become due and payable; or
 
(e) The Common Stock shall cease to be quoted for trading or listed for trading
on either the Nasdaq OTC Bulletin Board (“OTC”), Nasdaq SmallCap Market, New
York Stock Exchange, American Stock Exchange or the Nasdaq National Market and
shall not again be quoted or listed for trading thereon within ten (10) trading
days of such delisting.
 
6.2 During the time that any portion of this Debenture is outstanding, if any
Event of Default has occurred, the full principal amount of this Debenture,
together with interest and other amounts owing in respect thereof, to the date
of acceleration shall become at the Holder’s election, immediately due and
payable in cash. In addition to any other remedies, the Holder shall have the
right (but not the obligation) to convert this Debenture at any time after
(x) an Event of Default or (y) the Maturity Date at the Conversion Price then
in-effect. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind.
 
7. General Matters.
 
7.1 Applicable Law; Venue. This Debenture shall be governed by the internal laws
(and not the law of conflicts) of the State of New York.

 
A-4

--------------------------------------------------------------------------------

 

7.2 Fees and Expenses. In the event that any suit or action is instituted to
enforce any provision under this Debenture, the prevailing party in such dispute
shall be entitled to recover from the losing party all fees, costs and expenses
of enforcing any right of such prevailing party under or with respect to this
Agreement, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
7.3 Amendment or Waiver. Any term of this Debenture may be amended, and the
observance of any term of this Debenture may be waived (either generally or in a
particular instance and either retroactively or prospectively) only by the
written consent of the Holder.
 
7.4 Headings. The headings in this Debenture are for purposes of convenience of
reference only, and shall not be deemed to constitute a part of this Debenture.
 
7.5 Notices. All notices, requests, consents and other communications required
or permitted hereunder shall be in writing (including telecopy or similar
writing) and shall be sent to the address of the parties set forth below in this
Section 7.5. Any notice, request, consent or other communication hereunder shall
be deemed to have been given and received on the day on which it is delivered
(by any means including personal delivery, overnight air courier, United States
mail) or telecopied (or, if such day is not a business day or if the notice,
request, consent or communication is not telecopied during business hours of the
intended recipient, at the place of receipt, on the next following business
day). Any of the parties hereto may, by notice given hereunder, designate any
further or different address and/or number to which subsequent notices or other
communications shall be sent. Unless and until such written notice is received,
the addresses and numbers as provided herein shall be deemed to continue in
effect for all purposes hereunder.
 
Addresses for Notices to Company:
 
Airbee Wireless, Inc.
9400 Key West Avenue
Rockville, MD 20850
Attention: Eugene Sharer, President
Facsimile: (301) 517-186
 
With copies to:
 
Stradling Yocca Carlson & Rauth
660 Newport Center Drive
Suite 1600
Newport Beach, California 92660
Attention: Shivbir S. Grewal, Esq.
Facsimile: (949) 725-4100
 
and
 
Allen & Associates LLC
12400 Wilshire Blvd Suite 1080
Los Angeles, California 90025
Facsimile: 310 371-7272

 
A-5

--------------------------------------------------------------------------------

 

 
Address for Notices to Holder:
 
John W. Bartman and Thomas F. Bartman
11777 San Vicente Blvd Suite 600
Los Angeles, California 90049
Facsimile: 310 826-8477
 
With copies to:
 
Samuel W. Halper, Esq.
10866 Wilshire Blvd., Suite 400
Los Angeles, CA 90024
Facsimile: 424 901-8399
 
and
 
Allen & Associates LLC
12400 Wilshire Blvd Suite 1080
Los Angeles, California 90025
Facsimile: 310 371-7272
 
7.6 Usury Limitation. In no event shall the amount paid or agreed to be paid to
the Holder for the use or forbearance of money to be advanced hereunder exceed
the highest lawful rate permissible under the then applicable usury laws. If it
is hereafter determined by a court of competent jurisdiction that the interest
payable hereunder is in excess of the amount which the Holder may legally
collect under the then applicable usury laws, such amount which would be
excessive interest shall be applied to the payment of the unpaid principal
balance due hereunder and not to the payment of interest or, if all principal
shall previously have been paid, promptly repaid by the Holder to the Company.
 
7.7 Severability. Every provision of this Debenture is intended to be severable.
If any term or provision hereof is declared by a court of competent jurisdiction
to be illegal or invalid, such illegal or invalid term or provision shall not
affect the balance of the terms and provisions hereof, which terms and
provisions shall remain binding and enforceable.
 
[Remainder of Page Intentionally Left Blank]

 
A-6

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the Company has caused this Debenture to be executed as of
the day and year first above written.
 
AIRBEE WIRELESS, INC.,
a Delaware corporation
   
By:
 
Name:
E. Eugene Sharer
Title:
President




 
A-7

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the 12%
Convertible Debenture)
 
Airbee Wireless, Inc.
9400 Key West Avenue
Rockville, Maryland 20850
Attention: E. Eugene Sharer, President


 
The undersigned hereby converts $ ______________ of the Face Amount and accrued
and unpaid interest due and payable on January 31, 2010 under that certain 12%
Secured Convertible Debenture dated as of January 31, 2008 (the “Debenture”),
into the number of shares of Common Stock of the Company set forth below
(“Shares”) on and subject to the conditions set forth in the Debenture.
 
Date of Conversion
______________________________
Shares to be Delivered
______________________________



[HOLDER]
   
By:
 
Name:
 
Title:
 


 
A-8

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF WARRANT
 
AIRBEE WIRELESS, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
WC-2008 - I -
 
THE OFFER AND SALE OF THE SECURITIES EVIDENCED BY THIS WARRANT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR
QUALIFIED UNDER STATE SECURITIES LAWS AND SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT AND EFFECTIVE QUALIFICATION THEREOF OR IF
SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION
AND PROSPECTUS DELIVERY REQUIREMENTS OF THE ACT AND THE QUALIFICATION
REQUIREMENTS OF THE RELEVANT STATE.
 
This certifies that, for good and valuable consideration, receipt of which is
hereby acknowledged, ___________________ (the “Holder”), and/or its assigns, is
entitled to purchase, from time to time and subject to the terms and conditions
of this Warrant, from AIRBEE WIRELESS, INC., a Delaware corporation (the
“Company”), fully paid and nonassessable shares of Common Stock of the Company,
par value $0.00004 per share (each, a “Share” and collectively, the “Shares”),
in accordance with the terms hereof, during the period commencing on the date
set forth on the signature page hereof (the “Commencement Date”). Terms not
defined herein shall have the meaning ascribed to them in the Convertible
Debenture and Warrant Purchase Agreement being executed contemporaneously
herewith (the “Purchase Agreement”). If there is any conflict between the terms
of the Purchase Agreement and this Warrant, the Purchase Agreement shall govern.
If this Warrant is silent as to any term, the terms of the Purchase Agreement
shall govern.
 
1. Number of Shares; Vesting; Exercise Price and Expiration Date.
 
1.1 This Warrant may be exercised for ____________________ Shares, subject to
adjustment pursuant to the terms hereof.
 
1.2 The right to exercise this Warrant shall fully vest on the Commencement
Date.
 
1.3 The exercise or purchase price for the Shares shall be $0.10 per Share. Such
price shall be subject to adjustment pursuant to the terms hereof (such price,
as adjusted from time to time, is hereinafter referred to as the “Exercise
Price”). 
 
1.4 The purchase right represented by this Warrant shall terminate on or before
5 p.m. Pacific standard time, on the fifth (5th) anniversary of the Commencement
Date (the “Expiration Date”).

 
B-1

--------------------------------------------------------------------------------

 

2. Exercise and Payment.
 
2.1 Cash Exercise. At any time after the Commencement Date, this Warrant may be
exercised in whole or in part, from time to time, by the Holder by surrender of
this Warrant and the Notice of Exercise annexed hereto duly completed and
executed by the Holder to the Company at the principal executive offices of the
Company, together with payment in the amount obtained by multiplying the
Exercise Price then in effect by the number of Shares thereby purchased, as
designated in the Notice of Exercise. Payment may be in cash or by check payable
to the order of the Company.
 
2.2 Mandatory Exercise. Promptly following the first consecutive ten (10)
trading day period of time prior to the Expiration Date during which the closing
sale price of the Company’s Common Stock, as reported by the Nasdaq National
Market or other securities exchange on which the Company’s Common Stock is then
listed, is equal to or greater than 300% of the Exercise Price on each day
during such period, the Company shall deliver to the Holder a Mandatory Exercise
Notice, together with a computation demonstrating the basis for such Mandatory
Exercise Notice. In such event, notwithstanding anything to the contrary in
Section 2(a) above, the Holder agrees to exercise this Warrant in full within
ten (10) days following receipt of the Mandatory Exercise Notice from the
Company. To the extent that this Warrant is not so exercised, it shall expire
and be of no further force or effect. For purposes of this Warrant, “Mandatory
Exercise Notice” shall mean the notice delivered by the Company to the Holder
advising the Holder that the closing sale price of the Company’s Common Stock,
as reported by the Nasdaq National Market or other securities exchange on which
the Company’s Common Stock is then listed, has been equal to or greater than
300% of the Exercise Price (as adjusted for splits, reverse splits, stock
dividends, share combinations and the like) for ten (10) consecutive trading
days.
 
3. Delivery of Certificates. Within a reasonable time after exercise, in whole
or in part, of this Warrant, the Company shall issue in the name of and deliver
to the Holder, a certificate or certificates for the number of fully paid and
nonassessable Shares which the Holder shall have requested in the Notice of
Exercise. If this Warrant is exercised in part, the Company shall deliver to the
Holder a new Warrant for the unexercised portion of this Warrant at the time of
delivery of such certificate or certificates.
 
4. No Fractional Shares. No fractional Shares or scrip representing fractional
Shares will be issued upon exercise of this Warrant. If upon any exercise of
this Warrant a fraction of a Share results, the Company will pay the Holder the
difference between the cash value of the fractional Share and the portion of the
Exercise Price allocable to the fractional Share. 
 
5. Charges, Taxes and Expenses. The Holder shall pay all transfer taxes or other
incidental charges, if any, in connection with the transfer of the Shares
purchased pursuant to the exercise hereof from the Company to the Holder. 
 
6. Loss, Theft, Destruction or Mutilation of Warrant. Upon receipt by the
Company of evidence reasonably satisfactory to it of the loss, theft,
destruction or mutilation of this Warrant, and in case of loss, theft or
destruction, of indemnity or security reasonably satisfactory to the Company,
and upon reimbursement to the Company of all reasonable expenses incidental
thereto, and upon surrender and cancellation of this Warrant, if mutilated, the
Company will make and deliver a new Warrant of like tenor and dated as of such
cancellation, in lieu of this Warrant.

 
B-2

--------------------------------------------------------------------------------

 

7. Saturdays, Sundays, Holidays, Etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall be a Saturday or a Sunday or shall be a legal holiday, then such action
may be taken or such right may be exercised on the next succeeding weekday which
is not a legal holiday. 
 
8. Adjustment of Exercise Price and Number of Shares. The number of securities
purchasable upon exercise of this Warrant and the Exercise Price shall be
subject to adjustment from time to time as follows: 
 
8.1 Subdivisions, Combinations and Other Issuances. If the Company shall at any
time after the date hereof but prior to the expiration of this Warrant subdivide
its outstanding securities as to which purchase rights under this Warrant exist,
by split-up or otherwise, or combine its outstanding securities as to which
purchase rights under this Warrant exist, or declare a cash dividend, the number
of Shares as to which this Warrant is exercisable as of the date of such
subdivision, split-up or combination shall forthwith be proportionately
increased in the case of a subdivision or payment of a cash dividend, or
proportionately decreased in the case of a combination. Appropriate adjustments
shall also be made to the purchase price payable per Share, so that the
aggregate purchase price payable for the total number of Shares purchasable
under this Warrant as of such date shall remain the same.
 
8.2 Share Distribution. If at any time after the date hereof the Company makes a
distribution on the Shares into which this Warrant is exercisable payable in
Shares or other securities or rights convertible into Shares (“Share
Equivalents”) without payment of any consideration by such holder for the
additional Shares or the Share Equivalents (including the additional Shares
issuable upon exercise or conversion thereof), then the number of Shares for
which this Warrant may be exercised shall be increased as of the record date (or
the if no record date is set) for determining which holders of Shares shall be
entitled to receive such distribution, in proportion to the increase in the
number of outstanding Shares (and Shares issuable upon conversion of all such
securities convertible into Shares) of Shares as a result of such distribution,
and the Exercise Price shall be adjusted so that the aggregate amount payable
for the purchase of all the Shares issuable hereunder immediately after the
record date (or on the date of such distribution, if applicable), for such
distribution shall equal the aggregate amount so payable immediately before such
record date (or on the date of such distribution, if applicable). 
 
8.3 Other Distributions. If at any time after the date hereof the Company
distributes to holders of the class of Shares into which this Warrant is
exercised, other than as part of its dissolution or liquidation or the winding
up of its affairs, any Shares, any evidence of indebtedness or any of its assets
(other than cash, Shares or securities convertible into Shares), then the
Company may, at its option, either (i) decrease the per Share Exercise Price of
this Warrant by an appropriate amount based upon the value distributed on each
Share as determined in good faith by the Company’s Board of Directors or (ii)
provide by resolution of the Company’s Board of Directors that on exercise of
this Warrant, the Holder hereof shall thereafter be entitled to receive, in
addition to the Shares otherwise receivable on exercise hereof, the number of
Shares or other securities or property which would have been received had this
Warrant at the time been exercised without the payment by the Holder of any
additional consideration. 
 
8.4 Reclassification, Etc. If at any time after the date hereof there shall be a
change or reclassification of the securities as to which purchase rights under
this Warrant exist into the same or a different number or type of securities of
any other class or classes, then the Holder shall thereafter be entitled to
receive upon exercise of this Warrant, during the period specified herein and
upon payment of the Exercise Price then in effect, the number of Shares or other
securities or property resulting from such change or reclassification, which
would have been received by Holder for the Shares subject to this Warrant had
this Warrant at such time been exercised. 

 
B-3

--------------------------------------------------------------------------------

 

8.5 Effect of Reorganization and Asset Sales. If any (i) reorganization of the
securities as to which purchase rights under this Warrant exist,
(ii) consolidation or merger of the Company with or into another corporation, or
(iii) sale or all or substantially all of the Company’s operating assets to
another corporation followed by a liquidation of the Company (any such
transaction shall be referred to herein as an “Event”), is effected in such a
way that holders of Shares are entitled to receive securities and/or assets as a
result of their ownership of the Shares, the Holder, upon exercise of this
Warrant, shall be entitled to receive such shares of stock securities or assets
which the Holder would have received had it fully exercised this Warrant on or
prior the record date for such Event. The Company shall not merge into or
consolidate with another corporation or sell all of its assets to another
corporation for a consideration consisting primarily of securities of such
corporation, unless the successor or acquiring corporation, as the case may be,
shall expressly assume the due and punctual observance and performance of each
and every covenant and condition of this Warrant to be performed or observed by
the Company and all of the obligations and liabilities hereunder unless waived
in writing by the Holder.
 
9. Notice of Adjustments. Whenever the Exercise Price or number of Shares
purchasable hereunder shall be adjusted pursuant to Section 8 hereof, the
Company shall execute and deliver to the Holder a certificate setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated and the Exercise
Price and number of Shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by first
class mail, postage prepaid) to the Holder.
 
10. Rights as Shareholder. Prior to exercise of this Warrant, the Holder shall
not be entitled to any rights as a Shareholder of the Company with respect to
the Shares, including (without limitation) the right to vote such Shares,
receive distributions thereon, or be notified of Shareholder meetings, and the
Holder shall not be entitled to any notice or other communication concerning the
business or affairs of the Company. 
 
11. Restricted Securities. The Holder understands that this Warrant and the
Shares purchasable hereunder constitute “restricted securities” under the
federal securities laws inasmuch as they are, or will be, acquired from the
Company in transactions not involving a public offering and accordingly may not,
under such laws and applicable regulations, be resold or transferred without
registration under the Securities Act of 1933, as amended (the “1933 Act”), or
an applicable exemption from such registration. In this connection, the Holder
acknowledges that the securities legend on Exhibit A to the Notice of Exercise
attached hereto shall be placed on any Shares issued to the Holder upon exercise
of this Warrant. 
 
12. Certification of Investment Purpose. Unless a current registration statement
under the 1933 Act shall be in effect with respect to the securities to be
issued upon exercise of this Warrant, the Holder covenants and agrees that, at
the time of exercise hereof, it will deliver to the Company a written
certification executed by the Holder that the securities acquired by such Holder
upon exercise hereof are for the account of such Holder and acquired for
investment purposes only and that such securities are not acquired with a view
to, or for sale in connection with, any distribution thereof. 

 
B-4

--------------------------------------------------------------------------------

 

13. Transferability. This Warrant shall be transferable on the books of the
Company maintained at its principal office wherever then located, upon delivery
thereof duly endorsed by the Holder or its assign(s), or their duly authorized
attorney or representative, accompanied by proper evidence of succession,
assignment or authority to transfer. Upon any registration of transfer, the
Company shall execute and deliver new Warrants to the person entitled thereto.
This Warrant may be transferred, divided or combined, upon request to the
Company by the Holder, into a certificate or certificates representing the right
to purchase the same aggregate number of Shares.
 
14. No Impairment. The Company shall not, by amendment of its certificate of
incorporation or through a reorganization, transfer of assets, consolidation,
merger, dissolution, issue, or sale of securities or any other voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but shall at all times
in good faith assist in carrying out all of the provisions of this Warrant and
in taking all such action as may be reasonable necessary or appropriate to
protect the Holder’s rights hereunder against impairment. If the Company takes
any action affecting its Shares other than as described in this Warrant that
adversely affect the Holder’s rights under this Warrant, the Exercise Price
shall be adjusted downward and the number of Shares issuable upon exercise of
this Warrant shall be adjusted upward in such a manner that the aggregate
Exercise Price of this Warrant is unchanged. 
 
15. Miscellaneous.
 
15.1 Construction. Unless the context indicates otherwise, the term “Holder”
shall include any transferee or transferees of this Warrant pursuant to Section
13 and the term “Warrant” shall include any and all warrants outstanding
pursuant to this Agreement, including those evidenced by a certificate or
certificates issued upon division, exchange, substitution or transfer pursuant
to Section 13. 
 
15.2 Restrictions. By receipt of this Warrant, the Holder makes the same
representations with respect to the acquisition of this Warrant as the Holder is
required to make upon the exercise of this Warrant and acquisition of the Shares
purchasable hereunder as set forth in the Form of Investment Letter attached as
Exhibit A to the Notice of Exercise, the form of which are attached hereto as
Exhibit A.
 
15.3 Notices. Unless otherwise provided, any notice required or permitted under
this Warrant shall be given in writing and shall be deemed effectively given
upon personal delivery to the party to be notified or three (3) days following
deposit with the United States Post Office, by registered or certified mail,
postage prepaid and addressed to the party to be notified (or one (1) day
following timely deposit with a reputable overnight courier with next day
delivery instructions), or upon confirmation of receipt by the sender of any
notice by facsimile transmission, at the address indicated below or at such
other address as such party may designate by ten (10) days’ advance written
notice to the other parties.


To Holder:
John W. Bartman and Thomas F. Bartman
 
11777 San Vicente Blvd Suite 600
 
Los Angeles, California 90049
 
Facsimile: 310 826-8477

 
 
B-5

--------------------------------------------------------------------------------

 
 
With copies to:
Samuel W. Halper, Esq.
 
10866 Wilshire Blvd., Suite 400
 
Los Angeles, CA 90024
 
Facsimile: 424-901-8399
     
and
     
Allen & Associates LLC
 
12400 Wilshire Blvd Suite 1080
 
Los Angeles, California 90025
 
Facsimile: 310 371-7272
   
To the Company:
AIRBEE WIRELESS, Inc.
 
9400 Key West Avenue
 
Rockville, MD 20850
 
Attention: E. Eugene Sharer, President
 
Facsimile: (301) 517-1861
   
With copies to:
Stradling Yocca Carlson & Rauth
 
660 Newport Center Drive
 
Newport Beach, California 92660
 
Attention: Shivbir S. Grewal, Esq.
 
Facsimile: (949) 725-4100
     
and
     
Allen & Associates LLC
 
12400 Wilshire Blvd Suite 1080
 
Los Angeles, California 90025
 
Facsimile: 310 371-7272
 

 
15.4 Governing Law. Any dispute in the meaning, effect or validity of this
Warrant shall be resolved in accordance with the laws of the State of New York
without regard to the conflict of laws provisions thereof.
 
15.5 Attorneys’ Fees. In the event that any suit or action is instituted under
or in relation to this Warrant, including without limitation to enforce any
provision in this Warrant, the prevailing party in such dispute shall be
entitled to recover from the losing party all fees, costs and expenses of
enforcing any right of such prevailing party under or with respect to this
Warrant, including without limitation, such reasonable fees and expenses of
attorneys and accountants, which shall include, without limitation, all fees,
costs and expenses of appeals.
 
15.6 Entire Agreement. This Warrant, the exhibits and schedules hereto, and the
Convertible Debenture and Warrant Purchase Agreement to which it is attached,
constitute the entire agreement and understanding of the parties hereto with
respect to the subject matter hereof, and supersede all prior and
contemporaneous agreements and understandings, whether oral or written, between
the parties hereto with respect to the subject matter set froth below.

 
B-6

--------------------------------------------------------------------------------

 

15.7 Binding Effect. This Warrant and the various rights and obligations arising
hereunder shall inure to the benefit of and be binding upon the Company and its
successors and assigns, and Holder and its successors and assigns.
 
15.8 Waiver; Consent. This Warrant may not be changed, amended, terminated,
augmented, rescinded or discharged (other than by performance), in whole or in
part, except by a writing executed by the parties hereto, and no waiver of any
of the provisions or conditions of this Warrant or any of the rights of a party
hereto shall be effective or binding unless such waiver shall be in writing and
signed by the party claimed to have given or consented thereto.
 
15.9 Severability. If one or more provisions of this Warrant are held to be
unenforceable under applicable law, such provision shall be excluded from this
Warrant and the balance of the Warrant shall be interpreted as if such provision
were so excluded and the balance shall be enforceable in accordance with its
terms.
 
15.10 Assignment. Holder shall have the right, without the prior written consent
of the Company, to (i) sell, assign, mortgage, pledge or otherwise transfer any
interest or right created hereby, or (ii) delegate its duties or obligations
under this Agreement. This Agreement is made solely for the benefit of the
parties hereto, and no other person, partnership, association or corporation
shall acquire or have any right under or by virtue of this Agreement.
 
[Remainder of the page is intentionally left blank. Signature page follows]

 
B-7

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Warrant effective as
of the date set forth below.
 
DATED: _________________, 2008
“Company”
 
AIRBEE WIRELESS, INC.
       
By:
   
Name:
E. Eugene Sharer
 
Title:
President
     
“Holder”
 
[_______________________]
 
By:
   
Name:
   
Title:
 


 
B-8

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE
 
To: AIRBEE WIRELESS, INC.
 
The undersigned hereby elects to purchase _____________ Shares (the “Shares”) of
AIRBEE WIRELESS, INC., a Delaware corporation (the “Company”) pursuant to the
terms of the attached Warrant, and tenders herewith payment of the purchase
price pursuant to the terms of the Warrant.
 
Attached as Exhibit A is an investment representation letter addressed to the
Company and executed by the undersigned as required by Section 12 of the
Warrant.
 
Please issue certificates representing the Shares purchased hereunder in the
names and in the denominations indicated on Exhibit A attached hereto.
 
Please issue a new Warrant for the unexercised portion of the attached Warrant,
if any, in the name of the undersigned.
 
Dated:
   
Name:
   
Title:
 


 
B-9

--------------------------------------------------------------------------------

 

Exhibit A
 
To: AIRBEE WIRELESS, INC.
 
In connection with the purchase by the undersigned of _________ Shares of (the
“Shares”) of AIRBEE WIRELESS, INC., a Delaware corporation (the “Company”), upon
exercise of that certain Warrant dated as of January 30, 2008, the undersigned
hereby represents and warrants as follows:
 
The Shares to be received by the undersigned upon exercise of the Warrant are
being acquired for its own account, not as a nominee or agent, and not with a
view to resale or distribution of any part thereof, and the undersigned has no
present intention of selling, granting any participation in, or otherwise
distributing the same. The undersigned believes it has received all the
information it considers necessary or appropriate for deciding whether to
purchase the Shares.
 
The undersigned understands that the Shares are characterized as “restricted
securities” under the federal securities laws inasmuch as they are being
acquired from the Company in transactions not involving a public offering and
that under such laws and applicable regulations such securities may be resold
without registration under the Securities Act of 1933, as amended (the “Act”),
only in certain limited circumstances. In this connection, the undersigned
represents that it is familiar with Rule 144 of the Act, as presently in effect,
and understands the resale limitations imposed thereby and by the Act.
 
The undersigned understands the instruments evidencing the Shares may bear the
following legend:
 
THE OFFER AND SALE OF THE SECURITIES EVIDENCED BY THIS WARRANT CERTIFICATE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”) OR
QUALIFIED UNDER STATE SECURITIES LAWS AND SUCH SECURITIES MAY NOT BE SOLD,
TRANSFERRED, ASSIGNED OR HYPOTHECATED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT, OR, THAT SUCH SALE, TRANSFER, ASSIGNMENT
OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND PROSPECTUS DELIVERY
REQUIREMENTS OF THE ACT AND THE QUALIFICATION REQUIREMENTS OF THE RELEVANT
STATE.
 
Dated:
   
Name:
   
Title:
 


 
B-10

--------------------------------------------------------------------------------

 

EXHIBIT C
 
WIRE INSTRUCTIONS


Not Supplied

 
C-1

--------------------------------------------------------------------------------

 

EXHIBIT D
 
SECURITY AGREEMENT
 
See attached.
 
 
D-1

--------------------------------------------------------------------------------

 
 